IN THE SUPREME COURT OF TEXAS

                                 No. 10-0413

            IN RE CHRISTUS HEALTH AND CHRISTUS HEALTH GULF COAST

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion for temporary relief, filed  June  1,
2010, is granted in part.  The trial court's discovery order dated  May  19,
2010 with regards to Requests for Production Nos. 1-5 and 7,  in  Cause  No.
2005-36179, styled Linda G. Carswell, individually and as representative  of
the Estate of Jerry L. Carswell, deceased, Robert J.  Carswell,  and  Jordan
D. Carswell  v.  Christus  Health  and  Christus  Health  Gulf  Coast  d/b/a
Christus St. Joseph Hospital, Christina K. Pramudji,  M.D.,  Paul  C.  Cook,
M.D., Memorial Urology Associates, P.A., Jeffrey W. Terrel, M.D., Roupen  H.
Kekmezian, M.D., and SJ Associated Pathology, L.C., in  the  165th  District
Court of Harris County, Texas, is  stayed  pending  further  order  of  this
Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this June 2, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk